NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



DARRELL JEROME BURNSIDE,                 )
DOC #120208,                             )
                                         )
              Appellant,                 )
                                         )
v.                                       )    Case No. 2D17-3728
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed March 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Christopher C.
Sabella, Judge.

Darrell Jerome Burnside, pro se.


PER CURIAM.


              Affirmed.


MORRIS, SLEET, and BADALAMENTI, JJ., Concur.